                 Case 3:20-cv-05499-RAJ Document 2 Filed 06/02/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     CYNTHIA L. RILEY,
 8
                                 Plaintiff,             Case No. C20-5499 RAJ
 9
            v.                                          ORDER DENYING
10                                                      APPLICATION TO PROCEED IN
                                                        FORMA PAUPERIS
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13
            Plaintiff seeks to proceed in forma pauperis for an action seeking judicial review
14
     of the administrative decision denying her application for Social Security benefits. Dkt.
15 1. For the reasons discussed below, the court DENIES plaintiff’s application to proceed

16 in forma pauperis.
            The district court may permit indigent litigants to proceed in forma pauperis upon
17
     completion of a proper affidavit of indigence. 28 U.S.C. § 1915(a). “To qualify for in
18
     forma pauperis status, a civil litigant must demonstrate both that the litigant is unable to
19 pay court fees and that the claims he or she seeks to pursue are not frivolous.” Ogunsalu

20 v. Nair, 117 F. App’x 522, 523 (9th Cir. 2004), cert. denied, 544 U.S. 1051 (2005). To

21 meet the first prong of this test, a litigant must show that he or she “cannot because of his
     [or her] poverty pay or give security for the costs and still be able to provide himself [or
22
     herself] and dependents with the necessities of life.” Adkins v. E.I. DuPont de Nemours
23
     & Co., 335 U.S. 331, 339 (1948) (internal alterations omitted).



     ORDER DENYING APPLICATION TO PROCEED IN FORMA
     PAUPERIS - 1
               Case 3:20-cv-05499-RAJ Document 2 Filed 06/02/20 Page 2 of 2




 1          Plaintiff has not shown she is unable to pay the full filing fee to proceed with this

 2 lawsuit. Her application appears to show she and her husband have monthly income of
     over $9,000. Dkt. 1 at 1. Plaintiff also itemizes monthly expenses totaling less than
 3
     $7,500. Dkt. 1 at 2. This would leave at least $1,500 available per month. While
 4
     plaintiff states she also “get[s] medical bills from time to time,” has some medication co-
 5 payments, and pays for heating oil, gasoline, and “minor” house repairs, there is no

 6 indication that these expenses total anywhere close to $1,500 per month. Id. Under the
     circumstances, the Court finds plaintiff has failed to demonstrate she “cannot because of
 7
     [her] poverty pay or give security for the costs and still be able to provide [herself] and
 8
     dependents with the necessities of life.” See Adkins, 335 U.S. at 339 (internal alterations
 9 omitted). Should additional information or clarification alter the situation, plaintiff may

10 reapply to proceed in forma pauperis.

11          Accordingly, plaintiff’s application to proceed in forma pauperis is DENIED
     WITHOUT PREJUDICE. Plaintiff has 30 days from the date of this order to pay the full
12
     filing fee or reapply to proceed in forma pauperis. If the filing fee or a new application is
13
     not received within 30 days, the clerk’s office is instructed to dismiss this action
14 WITHOUT PREJUDICE.

15
            DATED this 2nd day of June, 2020.
16

17

18
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
19

20

21

22

23




     ORDER DENYING APPLICATION TO PROCEED IN FORMA
     PAUPERIS - 2
